Title: From Alexander Hamilton to Major General Horatio Gates, 29 August 1777
From: Hamilton, Alexander
To: Gates, Horatio


Head Quarters Wilmington [Delaware]August 29th 1777
Sir,
Your two favours both of the 22d came to hand yesterday. His Excellency had been all the day out reconnoitring the country and did not return home ’till late in the evening; this morning he again went out upon the same business, and has desired me to acknowlege the receipt of your letters.
The signal advantages gained over the enemy by Generals, Stark and Herkemar at so gloomy and distressing a period were events as happy as unexpected, and bid fair intirely to change the face of affairs and frustrate all Mr. Burgoigne’s sanguine expectations. The new spring they must have given to the spirits of the country, it is to be hoped, will bring you sufficient reinforcements, at least to check the further progress of the enemy, and prevent their reaping the fruits of their former success.
The General has written to Congress on the subject of the General-officers’ commissions and has requested they may be dispatched by the return express.
After hovering about the coast for several weeks, the enemy’s fleet at last have made their entrance into Chesapeak bay, and landed their whole army the 25th instant near the head of Elk. Yesterday they marched from their first position and extended their van to a piece of high ground called Greys-hill about nineteen miles from this place. How soon they will leave that on their further progress towards Philadelphia is uncertain; but it is hardly to be presumed they can have already made all the necessary preparations for pushing on. It is not improbable, they may establish a post at Greys-hill or at Iron Hill in front of that, in order to secure a retreat in case of accidents; and when this is done may be ready to continue their rout [e]. As the Eastern States can be no longer under any apprehension of a visit from Mr Howe, his intentions against Philadelphia being reduced to a certainty, we may hope our Northern army will now derive a decisive superiority over the enemy, from the full exertion of the whole force of those States.
I am Dear Sir   Your most Obed servant
Alex Hamilton ADC
